Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                           DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/19/2022 has been entered.  Claims 1-4, 10-13 and 18-20 were pending in the application. Claims 1-4, 10-13 and 18-20 have been allowed.  
                                                         Response to Arguments
Applicant’s arguments, see pages 9 and 10 of remarks filed on 04/11/2022, with respect to 35 USC 103 type rejections of claims 1-3, 10-12 and 18-20 have been fully considered and are persuasive.  Previous 35 USC 103 type rejections of claims 1-3, 10-12 and 18-20 have been withdrawn. Applicant’s arguments, see page 12 of remarks filed on 04/11/2022, with respect to 35 USC 103 type rejections of claims 4 and 13 have been fully considered and are persuasive.  Previous 35 USC 103 type rejections of claims 4 and 13 have been withdrawn. 
Examiner’s Amendment 
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ms. Lois D. Mermelstein on 04/11/2022. Claims 10 and 20 been amended as follows: 
Claim 10.	(Currently amended) A computer usable program product comprising a non-transitory computer readable storage medium, and program instructions stored on the storage medium, the stored program instructions when executed by a processor causing operations comprising:
receiving a set of encrypted mask values corresponding to a set of data contributors, wherein a first data contributor in the set of data contributors uses an unencrypted version of a corresponding first encrypted mask value from the set of encrypted mask values to obfuscate first data of the first data contributor, the set of encrypted mask values encrypted using a public key;
constructing, in a secure multi-party computation (sMPC) system, a super mask comprising a polynomial, the polynomial comprising decryptions of the set of encrypted mask values, each decryption of an encrypted mask value in the set of encrypted mask values multiplied by a pseudo-random value, each decryption performed using a private key corresponding to the public key; 
applying, using a processor and a memory, to form a first scaled masked data, a first scale factor to first masked data of the first data contributor, the scale factor being computed specifically for the first data contributor by dividing the super mask by a decryption of the first mask value;
constructing a union of all scaled masked data from all data contributors in the set of data contributors, the union including the first scaled masked data of the first data contributor; and
training a machine learning (ML) model using the union as training data, wherein the union continues to keep obfuscated differently masked data from different data contributors, the training resulting in a trained ML model usable in the sMPC system with the set of data contributors.
Claim 20.	(Currently amended) A computer system comprising a processor, a computer-readable memory, and a non-transitory computer readable storage medium, and program instructions stored on the storage medium for execution by the processor via the memory, the stored program instructions comprising:
program instructions to receive a set of encrypted mask values corresponding to a set of data contributors, wherein a first data contributor in the set of data contributor uses an unencrypted version of a corresponding first encrypted mask value from the set of encrypted mask values to obfuscate first data of the first data contributor, the set of encrypted mask values encrypted using a public key;
program instructions to construct, in a secure multi-party computation (sMPC) system, a super mask comprising a polynomial, the polynomial comprising decryptions of the set of encrypted mask values, each decryption of an encrypted mask value in the set of encrypted mask values multiplied by a pseudo-random value, each decryption performed using a private key corresponding to the public key;
program instructions to apply, using a processor and a memory, to form a first scaled masked data, a first scale factor to first masked data of the first data contributor, the scale factor being computed specifically for the first data contributor by dividing the super mask by a decryption of the first mask value;
program instructions to construct a union of all scaled masked data from all data contributors in the set of data contributors, the union including the first scaled masked data of the first data contributor; and
program instructions to train a machine learning (ML) model using the union as training data, wherein the union continues to keep obfuscated differently masked data from different data contributors, the training resulting in a trained ML model usable in the sMPC system with the set of data contributors.
                                              Examiner’s Reasons for Allowance
No reason for allowance is necessary as the record is clear in light of persuasive arguments from the applicant, further search conducted and prosecution history of the application. See MPEP 1302.14(1). 
Nandakumar, US 2020/0366459 A1; Wang, US 2020/0037250 A1 and Bos et al, US 2020/0293941 A1 were cited as the closest prior art of the record during the prosecution of this application, however these references taken singly or in combination with one another do not teach all the limitations of any of the independent claims in this application. 
                                                               Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays should be clearly labeled “Comments on Statement of Reasons for Allowance.”
          Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANTO ABEDIN whose telephone number is 571-272-3551.  The examiner can normally be reached on M-F from 10:00 AM to 6:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jay Kim, can be reached on 571-272-3804. The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
/SHANTO ABEDIN/            Primary Examiner, Art Unit 2494